EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. James R. Crawford on January 6, 2022.

The application has been amended as follows: 
	2.1. Claims 1 and 2 have been rejoined.
	2.2. In claim 1:
                     a) line 1, --the-- has been added before “aqueous”
                     b) line 3, the phrase “a portion of” before “ethoxylated” has been replaced 
with --the--
	        c) lines 4-5, the phrase “, wherein the ethoxylated 2-ethylhexanol comprises 7 moles ethylene oxide units” has been deleted
                     d) line 5, --the-- has been added before “linear”
                     e) line 6, the phrase “a linear” before “alkyl” has been replaced with --the aqueous sodium--
	        f) lines 6-13, the phrase “wherein the linear alkyl benzene sulfonate solution exhibits a viscosity . . . and foaming properties within about 5 % of the values for surface 
	2.2. In claim 2, line 1, “linear” before “alkyl” has been replaced with --aqueous sodium--
	2.3. Claim 3 has been cancelled.
	2.4. In claim 17, lines 2-3, the phrase “or about 0.5 wt. %” has been deleted. 
	2.5. In claim 19, line 4, “or about 0.5 wt. %” has been deleted. 
	2.6. In claim 21, line 2, --molar-- has been added before “ratio”
(support is found in paragraphs [0011], [0023] and [0065] of the specification)
	2.7. In claim 27:
                    a) line 2, “essentially” has been deleted
	          (support is found in paragraph [0083]);
                    b) line 4, the phrase “a portion of ethoxylated 2-ethylhexanol of” has been deleted. 

Claims 17 and 19-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-2, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 7, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The objection to claims 17, 19 and 20 for minor informalities is withdrawn in view of Applicant’s amendment. The rejection of claims 17-20 under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Patent No. 5,385,681) is withdrawn in view of Applicant’s amendment and arguments therein. 
	The remaining obviousness rejection based upon Heisig et al. (US 2008/0221006) is likewise withdrawn because the lower limit of the nonionic surfactant like ethoxylated 2-ethylhexanol which is about 1 wt% (see claims 3-4; paragraph [0031]) is outside the scope of the amount recited in independent claims 17 and 19. With respect to independent claim 27, the “consisting of” terminology excludes the essential ingredients like the chelating agent and hydrotropes of Heisig (see abstract; paragraphs [0033]-[0037]). 
	In addition, Applicant has shown in the specification at pages 20-22 and Tables 1-2 that the combination of the caustic soda, ethoxylated 2-ethylhenanol and the linear alkyl benzenesulfonic acid provide unexpected viscosity and anti-redeposition properties when compared to a substantially similar composition which comprises the caustic solution and the 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                          /LORNA M DOUYON/                                                                          Primary Examiner, Art Unit 1761